DETAILED ACTION
This Office Action is in response to Amendment filed September 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
On line 43, “the the X-ray” should be replaced with “the X-ray”.
On line 56, “the” should be inserted before “CuKα1” and “(114) plane”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 8, it is not clear whether the amended claim 8 is directed to the aluminum nitride single crystal substrate shown in Fig. 1 of current application, because (a) claim 8 recites “a line segment connecting the center and the periphery is rotated by a single rotation around the center” on lines 23-24, which appears to suggest a circular main surface of the claimed aluminum nitride single crystal substrate shown in Fig. 1 of current application, (b) the ratio recited on lines 24-25 is directed to the ratio of a circular shaped main surface shown in Fig. 1 of current application, while Applicants originally disclosed a ratio for the main surface having the truncated shape shown in Fig. 3 of current application as “The shape of the boundary 36” “similar to the shape of the main surface 31, wherein the homothetic ratio is (the inner region 34):(the main surface 31)=(the boundary 36):(the periphery 32)=3:10” in paragraph [0047] of current application, and (c) therefore, it appears that the amended claim 8 is directed only to the circular main surface shown in Fig. 1 of current application, but Applicants also claim the shape of the main surface shown in Fig. 3 of current application on lines 18-21.
(2) Also regarding claim 8, it is not clear what the “X’Pert Pro MRD” recited on line 44 refers to, because (a) unless there is only one X’Pert Pro MRD model or version, the “X’Pert Pro MRD” would differ over time as new models or versions are introduced over time, and (b) the claimed  X-ray reflection topography image may be different with different models or versions of “X’Pert Pro MRD”, and would have been improved over time, altering the X-ray reflection topography image of the main surface.
(3) Further regarding claim 8, it is not clear what the “PIXcel 3D semiconductor detector” recited on lines 57-58 refers to, because (a) unless there is only one PIXcel 3D semiconductor detector model or version, the “PIXcel 3D semiconductor detector” would differ over time as new models or versions of PIXcel 3D semiconductor detector are introduced over time, and (b) the claimed  detection of the CuKα1 may be different with different models of “PIXcel 3D semiconductor detector”, and would have been improved over time.
(4) Still further regarding claim 8, it is not clear whether the amended claim 8 is directed to the aluminum nitride single crystal substrate shown in Fig. 1 of current application, because (a) claim 8 recites “the first line segment connects the center of the main surface and an arc part of the periphery” on lines 61-62, and (b) however, the aluminum nitride single crystal substrate shown in Fig. 3 of current application has a periphery 32 that does not have an arc shape.
(5) Still further regarding claim 8, it is not clear what “the limit” recited on lines 63-64 refers to, because (a) Applicants do not claim “a limit” before claiming “the limit”, and (b) therefore, the limitation “the limit” lacks the antecedent basis.
(6) Still further regarding claim 8, it is not clear what “a crack” recited on line 64 refers to, because (a) it appears that the claimed “crack” is not something that is inherently included in the claimed aluminum nitride single crystal substrate, but rather something that may be created during and/or after an epitaxial growth of a GaN-based semiconductor layer at an elevated temperature on the claimed aluminum nitride single crystal substrate, and (b) in this case, either it is inherent that the claimed aluminum nitride single crystal substrate does not have any cracks, or the claimed “crack” may be something that is different from the crack created during and/or after an epitaxial growth of a GaN-based semiconductor layer at an elevated temperature on the claimed aluminum nitride single crystal substrate.
(7) Still further regarding claim 8, it is not clear what “a foreign matter” and “deviation of crystal orientation” recited on line 64 each refers to, because (a) it is not clear how it is defined that a certain matter is “foreign”; for example, if the claimed aluminum nitride single crystal has a native oxide covering the main surface, it is not clear whether this native oxide is a foreign matter or not, (b) it is not clear how the “deviation of crystal orientation” is defined especially when a wurtize crystal of the claimed aluminum nitride single crystal would have atomic scale corrugations that are not exactly perfectly aligned with the +c-axis orientation Applicants claim by the limitation “the main surface having a face orientation of +c-face” recited on line 3; in other words, the average positions of the aluminum and nitrogen atoms in the claimed aluminum nitride single crystal substrate may be oriented along the +c-axis, but the individual aluminum and nitrogen atoms would inherently be deviated from the +c-axis especially when there are atomic scale corrugations on the main surface, and (c) therefore, strictly speaking, there would be no aluminum nitride single crystal substrate without any “deviation of crystal orientation”, and thus the amended claim 8 may fail to comply with the enablement requirement.
(8) Still further regarding claim 8, it is not clear what the “NRS-7100 micro-Raman spectrometer” recited on line 67 refers to, because (a) unless there is only one NRS-7100 micro-Raman spectrometer model or version, the “NRS-7100 micro-Raman spectrometer” would differ over time as new models or versions of NRS-7100 micro-Raman spectrometers are introduced over time, and (b) the claimed measurements of micro-Raman spectra may be different with different models or versions of “NRS-7100 micro-Raman spectrometer”, and would have been improved over time.
(9) Still further regarding claim 8, it is not clear what “integrating three measurement results” recited on lines 71-72 refers to, because (a) it is not clear what the “three measurement results” refer to, and how the “three measurements” are made, and (b) it is not clear what the step of “integrating three measurement results” refers to, and it is not clear whether the step of “integrating three measurement results” refers to superposing the three measurement results taken at the same position, or collating the three measurement results obtained at three different locations.
(10) Still further regarding claim 8, it is not clear what “the Raman spectra” recited on line 74 and “the Raman spectrum” recited on line 77 each refers to, because (a) Applicants already claim that the “three measurement results” were integrated “to acquire a local Raman spectrum” on lines 71-73, (b) therefore, it is not clear what “the Raman spectra” refer to, and whether the limitation “the Raman spectra” lacks the antecedent basis, and (c) it is not clear whether “the Raman spectrum” is directed to “a local Raman spectrum”.
(11) Still further regarding claim 8, it is not clear what “a Raman shift of a silicon substrate measured under the same condition” recited on lines 74-75 refers to, because (a) it is not clear what “a silicon substrate” refers to, and it is not clear whether the “silicon substrate” is a part of the claimed aluminum nitride single crystal substrate, and (b) if that is not the case, it is not clear whether Applicants claim that any silicon substrate would result in the same Raman shift; if that is not the case, it is not clear how one can tell whether the claimed Raman shift is a Raman shift of an absent and unspecified silicon substrate.
(12) Still further regarding claim 8, it is not clear what “the same conditions” recited on lines 75-76 refer to, because (a) the claimed aluminum nitride single crystal substrate and the unspecified silicon substrate cannot be under the same conditions since the unspecified silicon substrate cannot have the “face orientation of +c-face” recited on line 3 as the claimed aluminum nitride single crystal substrate has a wurtize lattice structure, while the unspecified silicon substrate may have at best a diamond lattice structure, (b) in this case, the unspecified silicon substrate may not have the (114) plane of the substrate recited on lines 36 and 56, and (c) it is not clear what the “conditions” that should be the same since Applicants do not specifically claim even a single condition, not to mention a plurality of conditions, that should be the same.
(13) Still further regarding claim 8, it is not clear what the step k) recited on lines 77-78 refers to, because (a) it appears that “an E2high Raman shift peak in the Raman spectrum” recited on line 77 does not already have the corresponding “peak wave number of the E2high Raman shift peak” such that it should be fitted with a Lorentzian function, and (b) it is not clear what the “Lorentzian function” recited on lines 77-78 refers to, and whether the Lorentzian function should first need to have certain parameters before the fitting process; if so, Applicants’ not specifically claiming what those required parameters of the Lorentzian function are would render claim 8 further indefinite.
Claims 9, 15 and 16 depend on claim 8, and therefore, claims 9, 15 and 16 are also indefinite.
(14) Regarding claim 16, it is not clear whether the claimed aluminum nitride single crystal layer is a part of the claimed aluminum nitride single crystal substrate such that the measurements recited in the amended claim 8 have been carried out on the claimed aluminum nitride single crystal layer, or the claimed aluminum nitride single crystal layer is not a part of the claimed aluminum nitride single crystal substrate such that the limitation recited in claim 16 is directed to an intended use of the claimed aluminum nitride single crystal substrate, and thus does not need to be given a patentable weight.

Response to Amendment
The Declaration under 37 CFR 1.132 filed September 21, 2022 is insufficient to overcome the rejection of claim 8 based upon 35 USC 112(b) as set forth in the last Office action because: the amended claim 8 includes new indefiniteness issues that were not discussed in the Non Final Office Action mailed June 21, 2022.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US 10,347,790)
Ramkumar et al., “Micro-Raman Scattering From Hexagonal GaN, AlN, and AlxGa1-xN Grown on (111) Oriented Silicon: Stress Mapping of Cracks,” (2001).
Zheng et al., “Raman tensor of AlN bulk single crystal,” Photonics Research 3 (2015) pp. 38-43.
Hayes et al., “Temperature Dependence of the Phonons of Bulk AlN,” Japanese Journal of Applied Physics 39 (2000) pp. L 710-L 712.
Kazan et al., “Temperature dependence of Raman-active modes in AlN,” Diamond & Related Materials 15 (2006) pp. 1169 – 1174.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 13, 2022